
	

113 HR 2024 IH: End Anonymous Patents Act
U.S. House of Representatives
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2024
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2013
			Mr. Deutch introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 35, United States Code, to require
		  disclosure of ownership and transfers of ownership of patents, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 End Anonymous Patents
			 Act.
		2.Disclosure of
			 ownership of patents
			(a)Disclosure of
			 ownership of patentsSection
			 261 of title 35, United States Code, is amended—
				(1)in the first
			 paragraph, by striking Subject and inserting (a)
			 Personal
			 property.—Subject;
				(2)in the second
			 paragraph, by striking Applications and inserting (b)
			 Assignment.—Applications;
				(3)in the third
			 paragraph, by striking A certificate and inserting (c)
			 Evidence of execution of
			 transfer.—A certificate;
				(4)In the fourth
			 paragraph, by striking An assignment and inserting (d)
			 Notice or recordation
			 required.—An assignment; and
				(5)by adding at the
			 end the following:
					
						(e)Disclosures of
				ownership
							(1)New
				patentsUpon the issuance of
				a patent under this title, the entity to which the patent is issued shall file
				with the Office a disclosure of the owner of the patent and any real party in
				interest in the patent.
							(2)Payment of
				maintenance feesUpon the payment of the maintenance fee required
				under section 41(b), the owner of the patent shall file with the Office a
				disclosure of the identity of the owner of the patent and any real party in
				interest in the patent.
							(3)Notice of
				transfer of ownershipWhenever any patent, any application for
				patent, or any interest therein, is sold, granted, or conveyed, the entity to
				which the patent, application, or interest is sold, granted, or conveyed shall,
				within 90 days after the date of the sale, grant, or conveyance, file with the
				Office a disclosure of the sale, grant, or conveyance, and any real party in
				interest in the patent, application, or interest.
							(4) Form and manner
				of disclosuresThe Director
				shall prescribe by regulation the form and manner in which disclosures are to
				be made under paragraphs (1), (2), and (3). The Director shall include, among
				the real parties in interest, for purposes of such disclosures—
								(A)any entity that has the legal right to
				enforce the patent through an infringement action;
								(B)any ultimate
				parent entity of an entity described in subparagraph (A); and
								(C)any entity that
				has a controlling interest in the enforcement of the patent, including any
				ultimate parent entity not included under subparagraph (A) or (B).
								(5)Limitation on
				damagesAny entity that fails to comply with any of the
				requirements under this subsection with respect to a patent or application for
				patent may, in any action brought by the person or entity for infringement of
				the patent, only collect damages from the date on which such requirement is
				met. The Director shall by regulation specify what constitutes noncompliance
				for purposes of this paragraph.
							(6)DefinitionIn
				this subsection, the term ultimate parent entity means an entity
				that is not controlled by any other entity.
							.
				(b)Effective
			 dateThe amendments made by this section shall take effect upon
			 the expiration of the 180-day period beginning on the date of the enactment of
			 this Act.
			
